COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTION




Cause number: 01-15-00436-CV

Style:         The City of Friendswood and Kevin Holland, Appellants v. Paul and
               Carolyn Horn, Mike and Lucy Stacy, Pete and Judy Garcia, and Janice
               Franke, Appellees

Type of motions: Motion for rehearing filed March 28, 2016

Party filing motions:       Appellees


         It is ordered that the motion for rehearing is denied.




Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: April 21, 2016